Citation Nr: 1427162	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-02 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating for right lower extremity peripheral neuropathy in excess of 10 percent prior to September 30, 2011, in excess of 20 percent thereafter. 

2.  Entitlement to an initial rating for left lower extremity peripheral neuropathy in excess of 10 percent prior to September 30, 2011, in excess of 20 percent thereafter. 

3.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to September 30, 2011, in excess of 50 percent thereafter. 


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to May 1971.  He served in the Republic of Vietnam and was awarded the Bronze Star Medal with "V" Device.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the RO in Portland, Oregon, and from an August 2008 rating decision of the RO in San Diego, California, prepared on behalf of the RO in Portland, Oregon.

In March 2011, the Veteran and his spouse presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In August 2011, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  

Subsequent to the remand, the RO raised the disability rating for PTSD from 30 percent to 50 percent, but made the effective date on September 30, 2011, resulting in a staged rating.  Similarly, the RO raised the ratings for right and left lower extremity peripheral neuropathy from 10 percent to 20 percent, but made the changes effective September 30, 2011.  The Board has characterized the appeals accordingly.  [The Board notes that upon remand the Veteran was also assigned a total disability rating based on individual unemployability.]

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  


FINDINGS OF FACT

1.  It became factually ascertainable as of March 22, 2011 that an increase in the Veteran's peripheral neuropathy of the lower extremities had occurred so as to warrant bilateral 20 percent ratings.  Prior to that date, the Veteran's peripheral neuropathy of the lower extremities was manifested by symptoms comparable to mild incomplete paralysis of the sciatic nerve.  As of March 22, 2011, the Veteran's peripheral neuropathy of the lower extremities was manifested by symptoms comparable to moderate incomplete paralysis of the sciatic nerve.  

2.  It became factually ascertainable as of March 17, 2011 that an increase in the Veteran's PTSD had occurred so as to warrant a 50 percent rating.  Prior to that date, the Veteran's PTSD was manifested by symptoms resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  Since March 17, 2011, the Veteran's PTSD has been manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Prior to March 22, 2011, the criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity were not met.  However, the criteria for a disability rating of 20 percent for peripheral neuropathy of the right lower extremity were met from March 22, 2011 to September 30, 2011.  At no time since March 22, 2011, has the criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2013).

2.  Prior to March 22, 2011, the criteria for a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity were not met.  However, the criteria for a disability rating of 20 percent for peripheral neuropathy of the left lower extremity were met from March 22, 2011 to September 30, 2011.  At no time since March 22, 2011, has the criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2013).

3.  Prior to March 17, 2011, the criteria for a disability rating higher than 30 percent for PTSD were not met.  However, the criteria for a disability rating of 50 percent for PTSD were met from March 17, 2011 to September 30, 2011.  At no time since March 17, 2011, has the criteria for a rating in excess of 50 percent for PTSD been  met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for Peripheral Neuropathy

The current appeal arises from a claim received at the RO on July 31, 2007.  In an August 2008 rating decision, the RO granted service connection for lower-extremity peripheral neuropathy and assigned separate 10 percent ratings for each lower extremity pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective July 31, 2007.  The Veteran perfected his appeal in 2009.  While his appeal was pending, in a June 2012 rating decision, the RO increased the rating assigned for each lower extremity to 20 percent, effective September 30, 2011, corresponding to the date of a VA examination.  Since the Veteran had appealed the initial 10 percent rating assigned for peripheral neuropathy of the lower extremities, the Board will consider whether that rating should have been higher at any time prior to September 2011, as well as whether the current 20 percent rating should be higher.  As discussed in more detail below, the Board finds the criteria for 20 percent ratings were reasonably met in March 2011 - not September 2011 - but, otherwise, the ratings assigned were appropriate.

Under Diagnostic Code 8520, an 80 percent rating is available for complete paralysis of a sciatic nerve such that the foot dangles and drops, no active movement is possible of muscles below the knee, flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating is available for incomplete paralysis that is severe with marked muscular atrophy.  A 40 percent rating is available for incomplete paralysis that is moderately-severe.  A 20 percent rating is available for incomplete paralysis that is moderate.  A 10 percent rating is available for incomplete paralysis that is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The clinical evidence prior to September 30, 2011 consists principally of a February 2008 VA examination report and periodic diabetes check-ups performed by the Veteran's private physician.  While the clinical evidence does not indicate that there was more than mild incomplete paralysis of the sciatic nerve during that period, the Board notes that the September 30, 2011 examination was ordered specifically to address the Veteran's testimony at the March 22, 2011 Board hearing that his symptoms had recently worsened.  The Veteran is competent to describe his symptoms and their severity.  Moreover, as his report of worsening was later confirmed by the September 2011 examination, the Board finds that the Veteran's testimony as to worsening of symptoms was credible.  As there was competent and credible evidence of record as of March 22, 2011 that an increase in disability occurred, the Board finds that the 20 percent rating for right and left peripheral neuropathy should be made effective as of the date of the March 22, 2011 Board hearing, which is the earliest date on which it is factually ascertainable that an increase in the disability occurred.  See 38 C.F.R. § 3.400(o).  

After a review of all of the evidence, the Board finds that a preponderance of the evidence demonstrates that, prior to March 22, 2011, the incomplete paralysis of the right and left sciatic nerves was no more than mild, and since March 22, 2011, the incomplete paralysis of the right and left sciatic nerves has been no more than moderate.  Therefore, a rating in excess of 10 percent is not warranted prior to March 22, 2011 and a rating in excess of 20 percent is not warranted since March 22, 2011.  

Regarding lower extremity strength, the clinical records throughout the period on appeal demonstrate normal strength and muscle tone/bulk of each lower extremity.  The VA diabetes mellitus examination in February 2008 reveals normal and symmetrical motor strength.  The report of VA examination in September 2011 reveals strength rated at 5 out of 5, and the examiner noted that there was no muscle atrophy.  A September 2013 VA examination also shows strength rated at 5 out of 5 in the lower extremities, including hip flexion, knee extension/flexion, ankle dorsi- and plantar flexion, and great toe extension.  Muscles had normal tone and there was no atrophy.  

Regarding reflexes, the VA examination in February 2008 revealed normal and symmetrical deep tendon reflexes.  However, a VA diabetes mellitus in September 2011 revealed decreased or absent reflexes in the lower extremities.  Nevertheless, a VA examination in September 2013 reveals that deep tendon reflexes were 2+ (normal) at the knees and ankles.  

Regarding sensation, private records from the Park Street Clinic reveal that, throughout the period on appeal, there has been diminished sensation to light touch as well as numbness, tingling, and pain.  Sensation to monofilament was found to be diminished in July 2007, April 2008, October 2008, December 2008, June 2009, December 2009, June 2010, January 2011, July 2011, February 2012, August 2012, and February 2013.  In April 2008, the Veteran noted persistent tingling and numbness in both feet dating back several years.  In October 2008, he reported that, in recent weeks, the bottom of his feet had been quite sensitive and tender particularly the posterior plantar surface of the heels.  In December 2008, he reported persistent numbness in the toes and balls of both feet, but noted the feet were not painful.  In June 2010, the Veteran reported some continued tingling in the toes of both feet, relatively mild, and which actually had improved a little.  Most recently, in August 2013, sensation to light touch was markedly diminished over the left great toe and mildly diminished over the 2nd - 4th toes, but seemed to be pretty much intact over the balls of the feet and toes of the right foot.  

The VA diabetes mellitus examination in February 2008 revealed numbness of the toes of both feet at the tips, and burning pain in the distal feet.  

A VA diabetes mellitus examination in September 2011 revealed constant moderate pain in the lower extremities and intermittent severe pain, as well as moderate paresthesia/dyesthesia and numbness.  There was decreased or absent light touch, position sense, cold sensation, and vibration sense.

A VA general medical examination in September 2013 revealed that the Veteran had decreased monofilament sensation on the entire plantar surface and to mid-foot on the top of the foot.  There was also decreased sharp sensation to the ankles bilaterally, no vibratory sense at the great toes, decreased vibratory sense at the ankles, but normal at the knees, decreased cold sensation to the mid-shin, and decreased but present position sense at the great toes bilaterally. 

Thus, the clinical evidence demonstrates that neurological impairment of the lower extremities is limited to sensory changes, including numbness, tingling, burning, and pain, and some inconsistent findings regarding reflexes, which would appear to be at least intermittently impacted.  

Regarding the functional impairment produced by these symptoms, the VA examination in September 2013 reveals that the Veteran stopped working in 2008 in part to take care of his wife, but also because his legs were bothering him.  The Veteran reported that the neuropathy limited his standing to about 10 minutes at a time; walking was limited to about 1/4 mile, and slowly.  The Veteran was unable to walk on uneven surfaces, and the neuropathy symptoms were mildly distracting from cognitive work as well.  

The Veteran testified at the Board hearing that he had numbness in the feet all the time, and it feels like "I'm walking in sand or something like that."  He also described a burning sensation at the bottoms of his feet.  

Balanced against these competent reports are findings in the February 2008 VA examination report demonstrating that the Veteran's coordination and gait were normal, and the Veteran was able to walk on heels and toes.  The September 2013 VA examination report also reveals that the Veteran's regular gait was described as normal with no incoordination.  However, the examiner noted that the Veteran was unable to tandem gait, most likely due to his neuropathy.  She also noted that the left ankle was rotated outward about 30 degrees due to a nonservice-connected tendon repair.  

Thus, while the Board acknowledges that the Veteran is limited in standing and walking due to the effects of his peripheral neuropathy, he has demonstrated a normal gait without incoordination throughout the entire period on appeal.  He has also demonstrated normal muscle strength in the lower extremities and the absence of muscle atrophy.  

Also significant in the Board's findings that overall impairment is no more than moderate since March 22, 2011, both the September 2011 VA diabetes mellitus examiner and the September 2013 examiner specifically assessed the overall level of impairment due to peripheral neuropathy as moderate.  These assessments by medical professionals provide highly probative evidence against a higher rating than 20 percent.  

Equally significant to the Board's finding that overall impairment is not more than mild prior to March 22, 2011 is the finding of the February 2008 examiner of "mild" diabetic peripheral neuropathy bilaterally.  Indeed, the September 2011 VA examiner cited a March 2007 EMG report showing "mild" peripheral polyneuropathy of the bilateral lower extremities.  

While the description of an examiner or medical professional as to mild or moderate impairment is not conclusive in assigning a disability rating, where, as here, the rating schedule requires such an assessment, the finding of a medical professional as to overall severity carries substantial probative weight.  

The Board has given appropriate weight as well to the Veteran's descriptions of his symptoms.  While the Veteran may disagree with the assessment of mild and moderate symptoms, he has not described a level of actual impairment that is inconsistent with the Board's findings.  The Board has considered his descriptions of his impairment in determining these ratings.  

Based on evidence demonstrating mild overall impairment resulting from the service-connected lower extremity peripheral neuropathy prior to March 22, 2011, the Board concludes that a rating in excess of 10 percent is not warranted for either lower extremity.  Based on evidence demonstrating moderate overall impairment resulting from the service-connected lower extremity peripheral neuropathy since March 22, 2011, the Board concludes that a rating in excess of 20 percent is not warranted for either lower extremity.  

To the extent any higher level of compensation is sought, the preponderance of the evidence is against these claims, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Ratings for PTSD

The current appeal arises from a service connection claim received at the RO on August 17, 2007.  Service connection was granted for PTSD in the November 2007 rating decision.  A 10 percent disability rating was assigned for PTSD, effective August 17, 2007.  In a December 2008 rating decision, the RO granted a 30 percent rating for PTSD, also effective July 31, 2007.  The Veteran then perfected his appeal in 2009.  While his appeal was pending, in a June 2012 rating decision, the RO granted a 50 percent rating for PTSD, effective September 30, 2011.  Since the Veteran had appealed the initial rating assigned for PTSD, the Board will consider whether that rating should have been higher at any time prior to September 2011, as well as whether the current 50 percent rating should be higher.  As discussed in more detail below, the Board finds the criteria for a 50 percent rating were reasonably met in March 2011 - not September 2011 - but, otherwise, the ratings assigned were appropriate.


Pertinent to this claim, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted if PTSD is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

As with the peripheral neuropathy, the Board finds that the effective date assigned for the increased rating for PTSD is incorrect.  The September 30, 2011 VA examination does not represent the earliest date on which it is factually ascertainable that an increase in the Veteran's PTSD occurred.  The Veteran reported a worsening at his hearing in March 2011.  Moreover, he submitted a copy of the March 17, 2011 letter from his private counselor which also describes a worsening in his symptoms "[o]ver the past two years."  While this does not demonstrate or suggest that the criteria for a 50 percent rating were met for the entire two year period prior to the letter, the March 17, 2011 letter supports the assertions made by the Veteran at the hearing.  Resolving all reasonable doubt as to the actual date of the increase in favor of the claim, the Board finds that this letter constitutes the earliest date at which it factually ascertainable that an increase in the disability occurred.  Accordingly, the Board finds that from March 17, 2011 to September 30, 2011, a 50 percent rating for PTSD is warranted.  

After a review of all of the evidence, the Board finds that, during the period since March 17, 2011, the Veteran's PTSD has resulted in deficiencies mainly in mood, but has not produced deficiencies in work, judgment, thinking, or family relations.  Moreover, symptomatology of the type and degree contemplated for a 70 percent rating are not more nearly approximated that that contemplated for a 50 percent rating. 

During this period, the primary symptomatology reported by the Veteran appears to be related to sleep impairment.  Notably, the September 2013 VA examiner found that hypersomnia, along with depression, appeared to contribute the most to his impairment.  The Board notes that sleep impairment is entirely contemplated under the criteria for the 30 percent rating and is not mentioned under any higher rating level.  The Board will address the Veteran's depression below.  

Regarding the criteria for a 70 percent rating, the Board notes that the Veteran was not attending school at any time pertinent to the appeal and that criterion is not applicable.  

The Board also finds that the Veteran's PTSD was manifested by a deficiency in mood during this period.  The September 2011 VA examination report reveals a depressed mood.  In September 2013, the veteran endorsed experiencing continued PTSD symptoms including anxiety and depressed mood when reminded of his time in service.

While one of the criteria for a 70 percent rating is met, the Board finds that the Veteran's PTSD was not manifested by deficiencies in work, family relations, judgment, or thinking.  

Regarding work, the October 2007 VA examiner noted that the Veteran continued to be stable in his employment, and that his symptoms caused minimal disruption in occupational functioning.  A private evaluation in November 2007 found some occupational impairment due to hyperarrousal.  The Board notes that some occupational impairment is consistent with even the minimum compensable level for PTSD and does not suggest a deficiency in work.  

The September 2011 VA psychologist reported that the Veteran retired from work in 2008 due to age and years of service.  There was no mention of his psychiatric disability.  The Veteran worked in a factory for 37 years and retired to care for his wife after her diagnosis of cancer.  While the Veteran reported missing work for a week in the 1990s due to panic attacks, this is well prior to the period on appeal.  It is pertinent evidence for the purpose of establishing a history of work disruption, but does not tend to establish an actual deficiency in work performance during the period under consideration.  

The September 2013 VA examiner noted similarly that the Veteran worked for 37 years in Albany and retired in 2008 due to having to care for his wife.  While the Veteran testified that his nerves had gotten quite a bit worse, he also emphasized his physical limitations as the reason for leaving his job.  Again, while the Board acknowledges that the Veteran's PTSD causes some degree of occupational impairment, there does not appear to be any particular deficiency in his work functioning demonstrated during the period on appeal.  It is not simply that he experiences stress during work, but some deficiency in his ability to function in a work environment that is the crucial factor.  

Regarding family relations, the October 2007 VA examiner noted that the Veteran had a stable long-term marriage and his symptoms cause minimal disruption in psychosocial functioning.  Indeed, the Veteran told a private counselor in November 2007 that his main source of support was his family.  The September 2011 VA psychologist noted that the Veteran had been married for 41 years and generally reported a good relationship with his wife, although said he is periodically irritable with her.  The September 2013 VA examiner noted that the Veteran maintains contact with his daughter who is helpful and encourages him.  While the Board acknowledges that the Veteran's PTSD impacts his interactions with his family and produces some social impairment, this is consistent with all compensable ratings.  There does not appear to be any particular deficiency in the Veteran's ability to function in a family environment due to PTSD. 

Regarding deficiencies in judgment, the October 2007 examiner found that the Veteran understands the outcome of his behavior.  The Board finds that this relates directly to judgment.  A private evaluation in November 2007 found the Veteran's judgment and insight to be good.  The September 2013 VA examiner also found the Veteran's judgment and insight to be good.  Indeed, there are no descriptions or assertions of impaired judgment due to PTSD.  Therefore, the Board finds that the Veteran's PTSD was not manifested by a deficiency in judgment.  

Regarding deficiencies in thinking, the October 2007 examination found thought processes and thought content to be unremarkable.  A private evaluation in November 2007 found no thought disorder.  The September 2013 VA examiner noted a linear thought process with normal content, as well as a good memory and focused concentration.  There are no descriptions or assertions of impaired thinking due to PTSD.  Therefore, the Board finds that the Veteran's PTSD was not manifested by deficiencies in thinking.  

In light of the absence of significant deficiencies in work, family relations, judgment, and thinking, the Board finds that the Veteran's PTSD was not manifested by occupational and social impairment with deficiencies in most areas.  

Turning to the symptom examples provided for a 70 percent rating, the Board finds that symptoms of the type and degree contemplated as suicidal ideation have not been demonstrated.  A private counseling report in November 2007 noted no past or current suicidal ideation.  The October 2007 examiner found no suicidal thoughts.  

The Board acknowledges that on the September 2011 examination report, the box indicating suicidal ideation was checked by the examiner.  However, there is no further discussion of this in the report, no description of an actual event of suicidal ideation, no description of frequency of such thinking, and no description of the most recent occasion of such thinking.  Moreover, the September 2013 VA examiner noted that the Veteran denied current suicidal or homicidal ideation.  Even the Veteran's private counselor, who generally described more serious symptoms than has any VA examiner, did not mention any instance of suicidal ideation.  The Board therefore finds that, to the extent there has been suicidal ideation, it does not represent the Veteran's overall disability picture during any portion of the period on appeal.  

There were no symptoms of the type and degree contemplated as obsessional rituals which interfere with routine activities.  The October 2007 examiner found no obsessive or ritualistic behavior.  The Veteran has described no such rituals or symptoms with similar effect on occupational and social function during any portion of the period on appeal.  

There were no symptoms of the type and degree contemplated as speech intermittently illogical, obscure, or irrelevant.  A private evaluation in November 2007 found normal speech.  The October 2007 examiner found the Veteran's speech to be spontaneous, clear, and coherent.  The September 2013 VA examiner noted slowed speech; however, this does not indicate any deficiency in the content of his speech, which is clearly contemplated in this example.  The September 2013 VA general medical examiner noted fluent speech.

There were no symptoms of the type and degree contemplated as near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  The October 2007 examiner noted no panic attacks.  While panic attacks are currently present in the Veteran's disability picture, these are not unique to the criteria for a 70 percent rating, but also appear in the criteria for the 50 percent rating.  The distinction comes from the frequency of the attacks.  Here, the frequency of panic attacks was reported in September 2011 as weekly or less often.  The Veteran also reported his depression as periodic.  The Board finds that periodic is not the equivalent of near-continuous.  

The September 2013 examiner noted that the Veteran presented with a calm mood and tied the Veteran's experience of a depressed mood to specific triggers, such as reminders of his service.  Indeed, the Veteran stated that he feels calm as long as there is no stress.  He reported that, earlier that year, he went fishing with a few people and had a panic attack because he was not in control of the boat.  This description would relate panic attacks to specific situations.  He also noted that medications had diminished panic and decreased stress in his life.  Based on these descriptions, the Board finds that the Veteran's panic attacks are not near-continuous, but are less frequent and tied to specific triggers.  

The Board acknowledges a notation by the Veteran's private counselor in April 2013 that the Veteran struggles with multiple panic attacks daily.  This would appear directly at odds with the Veteran's descriptions to other healthcare providers, and indeed, the September 2013 examiner who discussed a recent decrease in the frequency of attacks due to medication changes.  The Board attaches greater weight to the September 2013 finding, in large part because the private counselor's statement is also at odds with that of another counselor at the same private facility.  A November 2007 assessment at the same facility notes that, while the Veteran had a past history of panic attacks, he no longer gets full-blown panic symptoms.  

In finding the April 2013 report to be less probative as to the Veteran's level of functional impairment than the September 2013, September 2011, and November 2007 reports, the Board emphasizes that there is no discussion by the private counselor (April 2013) of the duration of the reported attacks or the triggers for the reported attacks.  The duration of the attacks is a significant factor in determining whether the attacks are "near-continuous."  Multiple daily attacks does not necessarily imply near-continuous panic.  Moreover, the trigger for the attacks is significant in determining the impact on the Veteran's daily functioning.  If the attacks occur mainly at night, or in associating with specific predictable events, the impact on the Veteran's ability to function independently, appropriately, and effectively might be minimal.  Unfortunately, although the treatment records from the Counseling Center were requested by the RO, the Veteran did not return an authorization to obtain those records.  Based on the lack of significant description of the Veteran's daily episodes of panic, the Board finds that this evidence, while certainly pertinent to the claim, is not probative of entitlement to a 70 percent or higher rating. 

There were no symptoms of the type and degree contemplated as impaired impulse control (such as unprovoked irritability with periods of violence).  While the Veteran's private counselor in April 2013 noted that the Veteran suffers from inappropriate angry reactions, there was no description or suggestion of periods of violence or that the Veteran's ability to control his impulses is impaired.  Nor is there a description of functional impact of a similar type and degree.  A counselor at the same facility noted in November 2007 that the Veteran denied any physical aggression when angry.  

There were no symptoms of the type and degree contemplated as spatial disorientation.  The October 2007 examiner described the Veteran as oriented to person, time, and place.  A private evaluation in November 2007 found the Veteran to be oriented times 4.  The September 2013 VA general medical examiner noted that the Veteran was oriented.  The Veteran has not asserted that he suffers impairment of this type and degree.  

While the Veteran did experience definite social impairment, as discussed above, in light of his strong family relationships, the Board finds that the evidence does not approximate an inability to establish and maintain effective relationships.  The Board emphasizes that the term inability contrasts with the term difficulty in the 50 percent criteria.  Notably, the September 2013 VA examiner reported that the Veteran endorsed having friends with whom he spends time.  Moreover, the September 2011 VA psychologist noted that, while the Veteran avoids large crowds, he has several friends he sees regularly and attends church regularly.  This would indicate that, while there may be a difficulty in social functioning, the Veteran does not have an inability in this regard.  

Regarding difficulty in adapting to stressful circumstances, including work or a worklike setting, as discussed above, the Veteran has reported that his reason for leaving his job related to his wife's illness and to his difficulty standing for long periods of time.  However, the September 2011 examiner noted that the Veteran experienced difficulties coping with stress which had worsened since his father died, his wife was diagnosed with cancer, and his best friend died of cancer the previous year.  While the Board acknowledges that the Veteran experiences a difficulty in adapting to stressful circumstances (including work or a work-like setting), as described above, for reasons addressed above, this acknowledged difficulty has not resulted in occupational and social impairment, with deficiencies in most areas.  

In fact, the Board finds that only one of the symptom examples set out with respect to the 70 percent rating applies to the Veteran, and that is neglect of personal appearance and hygiene.  Although the October 2007 examiner found no problems with activities of daily life and found that the Veteran had the ability to maintain minimum personal hygiene, a private counselor in February 2008 noted that the Veteran was only showering once per week since about 2000.  The September 2013 VA examiner noted that the Veteran was somewhat poorly groomed, and the Veteran's private counselor noted that the Veteran had poor hygiene.  While the description of poor hygiene is like or similar to neglect of personal appearance and hygiene, as discussed above, there is no assertion in the clinical records or otherwise that this has resulted in significant deficiencies in work, family relations, judgment, or thinking.  Accordingly, the criteria for a 70 percent rating are not met.  

The Board also finds that the lack of deficiencies in work, family relations, judgment, and thinking are directly applicable to the criteria for a 100 percent rating (total occupational and social impairment).  There could not be total occupational and social impairment without at least deficiencies in family relations and work.  

In addition, the Board acknowledges that it is theoretically possible for the presence of some criteria at the 100 percent level to result in a finding that, notwithstanding the fact that the 70 percent criteria are not met, they are more nearly approximated than those for the 50 percent rating.  However, in this case, the Board finds that none of the criteria for the 100 percent rating have been met during the period on appeal.  The two criteria for a 100 percent rating are total occupational impairment and total social impairment.  The absence of deficiencies in family relations is conclusive evidence that there is not total social impairment.  The lack of deficiencies in work is conclusive evidence that there was not total occupational impairment.  

In addition, the Board notes that there are no symptoms like or similar to gross impairment in thought processes or communication (see the Board's discussion of judgment, thinking, and speech above).  There are no symptoms of the type and degree contemplated as persistent delusions or hallucinations.  The October 2007 examiner found no delusions or hallucinations.  The Veteran does not assert that he experience such symptoms.  

There are no symptoms of the type and degree contemplated as grossly inappropriate behavior.  The October 2007 examiner found no inappropriate behavior.  The Veteran does not assert that he experiences such symptoms.  

There are no symptoms of the type and degree contemplated as a persistent danger of hurting self or others.  The October 2007 examiner found no episodes of violence.  Despite a single reference to suicidal ideation addressed above, there is no assertion of symptoms of this type and degree.  

There has not been an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  The Board emphasizes the distinction between intermittent inability as contemplated here and the "neglect of personal appearance and hygiene" contemplated for a 70 percent rating.  The fact that one neglects one's hygiene does not suggest the intermittent inability to maintain one's hygiene.  The Veteran's wife in September 2007 described him bathing and shaving once per week.  The October 2007 examiner found that the Veteran had the ability to maintain minimal hygiene and had no problems with activities of daily life.  

While the September 2013 VA examiner noted that the Veteran was somewhat poorly groomed, the Board finds that poor grooming is not the equivalent or near-equivalent of inability to maintain minimal personal hygiene.  The Veteran's private counselor also noted that the Veteran has poor hygiene and has "daily living challenges," although neither was described in any detail.  Even taken at face value, the description of "challenges" does not equate to inability or "intermittent inability."  The description of poor hygiene does not suggest the inability even intermittently to maintain "minimal" personal hygiene.  

There are no symptoms of the type and degree contemplated as disorientation to time or place, and there is no assertion of such.  

While it is acknowledged that there has been some memory impairment, and inability to concentrate (April 2013 private counseling report), there are no symptoms like or similar to memory loss for names of close relatives, own occupation, or own name.  The October 2007 examiner described normal remote, recent, and immediate memory.  The September 2013 VA general medical examiner noted no apparent problems with memory.  

Based on the absence of any symptomatology reflective of the 100 percent rating level, the Board finds that the criteria for a 70 percent rating or 100 percent rating are not more nearly approximated than those for the 50 percent rating.  

Also significant are the assessments of medical examiners addressing the specific rating criteria.  Here, the September 2011 examiner found that the most appropriate rating criteria in the Veteran's case was occupational and social impairment with reduced reliability and productivity.  This maps the criteria for a 50 percent rating and does not suggest entitlement to any higher rating.  The September 2013 examiner, when asked which of the criteria best summarized the Veteran's level of occupational and social impairment, selected occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  This maps the criteria for a 30 percent rating and does not suggest entitlement to any higher rating.

The Board acknowledges that the Veteran's private counselor described his depression as "severe," however, use of terminology such as "severe" by clinicians and others, although evidence to be considered by the Board, is not dispositive of an issue.  Unlike the schedule for neurological disability, set out above, the rating schedule for mental disabilities does not correlate such descriptors as severe depression with any particular rating.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

The Board also acknowledges that the private counselor assigned a GAF score of 48.  Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32).  

A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

However, the examples provided for the GAF score of 48 are not in fact consistent with the symptomatology reported by the private counselor.  Moreover, a GAF score simply reflects an individual's presentation at a given time.  Both the September 2011 and September 2013 examiners assigned GAF scores of 58.  The Veteran's private counselor in December 2007 assigned a GAF score of 55.  In April 2008 and September 2008, the private counselor assigned GAF scores of 58.  In April 2009, a GAF score of 60 was assigned.  Each of these scores is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  The September 2013 VA examiner specifically noted that the severity of the PTSD and the depressive symptoms related to the PTSD were considered moderate.  

In March 2008, a GAF score of 62 was assigned.  The October 2007 VA examiner assigned a GAF score of 70.  Each is reflective of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

Based on overall trend of the GAF scores assigned, the Board finds that the single GAF score of 48 is not representative of the Veteran's overall functional impairment.  

In conclusion, the Board finds that a preponderance of the evidence is against any rating in excess of 50 percent for any portion of the period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

While the Board has found that a 50 percent rating is warranted from the earlier effective date of March 17, 2011, the Board finds that, prior to March 17, 2011, the evidence does not support any rating higher than 30 percent.  

The Board notes that the essential distinction between the 30 percent and 50 percent rating appears to be centered on whether interference with occupational function is intermittent or constant.  The criteria for the 30 percent rating include temporal qualifiers such as "occasional" and "intermittent" whereas the criteria for a 50 percent rating do not.  Here, throughout this period the occupational impairment resulting from PTSD symptoms has been intermittent rather than constant.  

Regarding occupational function, as discussed above, the Veteran retired from his job due primarily to his wife's illness and to his difficulty standing for long periods of time.  Prior to his retirement, the Veteran was employed full time.  The October 2007 VA examiner noted that the Veteran continued to be stable in his employment, and that his symptoms caused minimal disruption in occupational functioning.  A private evaluation in November 2007 found some occupational impairment associated with hyper-arousal.  These findings are consistent with impairment which is intermittent or occasional, not constant.  

The evidence regarding the frequency of social and occupational impairment establishes that, while the Veteran had periods of increased social impairment, he was generally able to function normally or without significant psychiatric impairment in social settings.  The October 2007 VA examiner noted that the Veteran had a stable long-term marriage and his symptoms cause minimal disruption in psychosocial functioning.  The examiner found no problems with activities of daily life.  

Turning to the symptom examples, there are no symptoms like or similar to a flattened affect.  The October 2007 examiner described the Veteran's affect as appropriate.  There are no symptoms like or similar to circumstantial, circumlocutory, or stereotyped speech.  A private evaluation in November 2007 found normal speech.  The October 2007 examiner found the Veteran's speech to be spontaneous, clear, and coherent.  

As set out in detail above, the Board has found no deficiencies in judgment and thinking at any time pertinent to the appeal.  This applies equally to symptom examples such as impaired judgment, abstract thinking, and difficulty in understanding complex commands.  

There are no symptoms like or similar to difficulty in establishing and maintaining effective work and social relationships.  As discussed above, the Veteran's social and occupational impairment during this period was no more than occasional or intermittent.  He had good family and social function and was employed until his retirement due to unrelated issues.  

Regarding panic attacks, the Veteran asserted in July 2007 correspondence that he has panic attacks several times per week.  However, the October 2007 VA examiner noted no panic attacks.  The Veteran's private counselor noted in a November 2007 assessment that the Veteran had a past history of panic attacks but no longer gets full-blown panic symptoms.  These contemporaneous clinical findings directly conflict with the Veteran's assertion.  While the Veteran is competent to describe his symptoms, he has not described how these symptoms are productive of occupational and social impairment with reduced reliability and productivity, and he has not explained why he described different symptomatology to health care providers.  

The Board also notes that the Veteran's definition of a panic attack may be different from that of his treatment providers.  He has described being easily startled by loud sounds and often "trembling" inside.  While the Veteran may have some medical training as a medic in the service, he has not asserted that he has any training in the field of mental health, and the Board is more persuaded by the findings of his treatment providers as to what constitutes a panic attack than by his descriptions.  

There are no symptoms like or similar to impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  The October 2007 examiner described normal remote, recent, and immediate memory.

The Board acknowledges that the findings of a private counselor in February 2008 that the Veteran was only showering once per week since about 2000, and the description of the Veteran's wife to the same effect (shaving once per week) may demonstrate symptomatology like or similar to disturbances of motivation and mood.  The record is not clear as to the reasons; however, the Veteran's wife has provided competent evidence that she considers it problematic behavior.  Nevertheless, while one of the symptom examples set out in the criteria for a 50 percent rating appears to be present, the Veteran's overall disability picture prior to March 17, 2011 is not consistent with occupational and social impairment with reduced reliability and productivity.  

Another distinction between the criteria for the 30 percent rating and the 50 percent rating is that the criteria for the 30 percent rating specify that the claimant is "generally functioning satisfactorily, with routine behavior, self-care, and conversation normal."  Here, the October 2007 VA examiner found that the Veteran's symptoms were generally well managed.  Overall, he found mild impairment.  

Regarding the GAF scores assigned during this period, they are all indicative of mild to moderate impairment.  The Board notes however that the examples provided for the moderate range appear to be more severe than actually demonstrated in this case.  Symptoms such as flat affect, circumstantial speech, occasional panic attacks, and moderate difficulty in social, occupational, or school functioning are not demonstrated during this period, as discussed above.  Accordingly, the Board places greater probative weight on the clinical findings and competent descriptions of symptoms by the Veteran and his spouse.  

In light of this evidence, the Board finds that, prior to March 17, 2011, a rating in excess of 30 percent was not warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected peripheral neuropathy is manifested by signs and symptoms such as pain, decreased sensation, and decreased reflexes.  These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the peripheral nerves provide disability ratings on the basis of diminished nerve function and associated loss of sensation, reflexes, strength, trophic changes, and pain.  

Given the variety of ways in which the rating schedule contemplates functional loss for disabilities of the peripheral nerves, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's lower extremity peripheral neuropathy because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

All the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms such as irritability, social withdrawal, poor hygiene, depressed mood, anxiety, panic attacks, chronic sleep impairment, and mild memory loss are specifically included in the rating schedule, and the assigned ratings specifically rate based on the resulting degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  

Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Duties to Notify and Assist

The Veteran has not asserted that there was any deficiency in the notice provided him under the Veterans Claims Assistance Act of 2000 (VCAA).  The Board finds that the RO has made adequate efforts to obtain private treatment records identified by the Veteran.  The RO obtained records from the Counseling Center and from Park Street Clinic.  Although the RO requested the Veteran return a release form to obtain records from the Counseling Center and from Margaret Chen, M.D., he did not do so.  The RO requires a release and authorization to obtain private records.  The Veteran has periodically submitted records from the Counseling Center; however, there is no indication as to whether these records are complete.  

The RO also obtained the Veteran's VA outpatient treatment reports and service treatment records, and the Veteran has been afforded multiple VA examinations to evaluate his service-connected disabilities.  The Veteran has not asserted that any of the examinations was inadequate.  In the absence of a challenge to the adequacy of a VA medical opinion, the Board is not required to affirmatively establish such adequacy as a precondition for the Board's reliance upon the opinion.  The argument that a VA medical examiner's opinion is inadequate should be treated the same as a challenge to a VA medical expert's qualifications.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) citing Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Accordingly, the Board finds that the duties to notify and assist have been met in this case.  

The Board also finds that its remand instructions have been satisfied.  The Board instructed the RO to secure for the record copies of the complete updated clinical records of all VA treatment the Veteran has received for mental health and lower extremity complaints at the Portland and Salem medical facilities since 2009.  This was accomplished.  The Board also instructed the RO to secure for the record copies of the complete updated clinical records of all private evaluation or treatment the Veteran has received for mental health and lower extremity complaints, including complete records from the Counseling Center for treatment since June 2009, records from Margaret Chen, M.D., at the Samaritan Kidney Specialists for treatment since September 2010, and records from the Park Street Clinic for treatment since January 2011.  As noted above, the RO was able to obtain all identified records except those of Margaret Chen and the Counseling Center for which no authorization was given by the Veteran.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the Veteran's symptomatology was discussed in detail, and testimony concerning his level of impairment was elicited.  It was established that the Veteran's disabilities had worsened since previously evaluated, and this resulted in a remand to obtain updated medical examinations.  This in turn resulted in increased ratings for each disability.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


--CONTINUED ON NEXT PAGE--

ORDER

Prior to March 22, 2011, a rating in excess of 10 percent for either right or left lower extremity peripheral neuropathy is denied.

From March 22, 2011 to September 30, 2011, a 20 percent rating for both right and left lower extremity peripheral neuropathy is granted, subject to the laws and regulations governing payment of monetary benefits.  

Since March 22, 2011, a rating in excess of 20 percent for either right or left lower extremity peripheral neuropathy is denied.

Prior to March 17, 2011, a rating in excess of 30 percent for PTSD is denied.

From March 17, 2011 to September 30, 2011, a 50 percent rating for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.  

Since March 17, 2011, a rating in excess of 50 percent for PTSD is denied.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


